                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 FRANKENMUTH MUTUAL                               )        Case No. 5:17CV2013
 INSURANCE COMPANY,                               )
                                                  )        JUDGE JOHN R. ADAMS
                Plaintiff,                        )
 v.                                               )
                                                  )         ORDER
 OHIO EDISON COMPANY,                             )
                                                  )
                Defendant.                        )


       This matter is before the Court on the motion in limine of Plaintiff Frankenmuth Mutual

Insurance Company (“Frankenmuth”) to exclude Defendant Ohio Edison Company’s (“Ohio

Edison”) anticipated introduction of certain evidence of reasonable cost of repairs and/or fair

market value of the Everett Building. Specifically, Frankenmuth seeks to exclude: (1) federal

income tax reporting records; (2) Summit County, Ohio real estate assessment records; and (3) a

Frankenmuth valuation report as evidence of reasonable cost of repairs and/or fair market value.

The Court has considered Frankenmuth’s motion and Ohio Edison’s opposition thereto. For the

following reasons, the motion (Doc.24) is DENIED.

I.     BACKGROUND

       A detailed account of the background in this case is stated in the Court’s prior orders.

Accordingly, the Court will not recount that background in full here.

       In brief, this matter arises from a fire that occurred on December 12, 2016 at the Everett

Building located at 39 East Market Street, Akron, Ohio (the “Everett Building”). The fire

damaged both the Everett Building and the adjacent Hermes Building located at 43 East Market

Street (the “Hermes Building”). Both the Everett Building and the Hermes Building are owned

                                                 1
by Pointe View, Ltd. (“Pointe View”), and insured by Frankenmuth. See Amended Compl. ¶¶ 6-

7. Ohio Edison supplied electricity and electrical services to both the Everett Building and the

Hermes Building. Id. at ¶¶ 8-9.

       The fire originated from within a wall-mounted power tap box located in the basement

electrical room of the Everett Building. See id. at ¶ 11. The power tap box contained the Ohio

Edison conduit and secondary power supply lines (also known as phase conductors) which were

connected inside the power tap box to wiring which then ran from the power tap box to various

connections in the basement electrical room in order to supply electric power to the Everett

Building. See id. at ¶ 15. The post-fire loss investigation revealed that the fire was caused by the

failure of the power supply line wiring and connections within the power tap box.

       Frankenmuth now seeks subrogated recovery against Ohio Edison for the damages

sustained by its insured Pointe View, for which Frankenmuth paid Pointe View pursuant to the

insurance policy Frankenmuth issued to Pointe View. See id. at ¶¶ 25-28. Frankenmuth pursues

recovery on the alleged basis that Ohio Edison failed to properly investigate, inspect, address,

repair and replace the power tap box, and the power supply wiring and connections within the

power tap box, when Ohio Edison was called to the Everett Building and went into the basement

electrical room during the week prior to the fire in response to reports of smoke and flickering

lights. See id. at ¶¶ 16-24. Frankenmuth argues that, in doing so, Ohio Edison failed to

recognize and address the conditions which led to the electrical fault and subsequent fire. See id.

Ohio Edison denies liability.

       Frankenmuth anticipates that Ohio Edison will attempt to introduce evidence on

damages, and specifically evidence of the reasonable cost of repairs and/or fair market value of

the Everett Building, consisting of: (1) federal income tax reporting records; (2) Summit County,



                                                 2
Ohio real estate assessment records; and (3) a Frankenmuth valuation report. In its motion in

limine, Frankenmuth seeks to exclude this evidence as irrelevant under Federal Rules of

Evidence 401 and 402, and as more prejudicial than probative under Federal Rule of Evidence

403. The Court turns to the merits of Frankenmuth’s motion.

II.        LEGAL STANDARD

           The threshold requirement for admissibility of evidence is whether it is relevant.

Evidence is relevant if it has a tendency to make a fact more or less probable than it would be

without the evidence, and the fact is of consequence in determining the action. Fed. R. Evid.

401. The corollary is that irrelevant evidence is inadmissible. Fed. R. Evid. 402.

           Federal Rule of Evidence 403 addresses circumstances under which the Court may

exclude relevant evidence. Rule 403 states, “The court may exclude relevant evidence if its

probative value is substantially outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence.” Fed. R. Evid. 403.

III.       DISCUSSION

           In this case, the damage to the Everett Building and the Hermes Building as a result of

the fire was not permanent. Instead, both buildings were restored to their original condition.

Frankenmuth, as subrogee of Pointe View, seeks to recover the reasonable cost of the necessary

repairs.

           Ohio law is clear that damage to commercial property should be valued in reference to

the fair market value of the property. The Ohio Supreme Court has set forth the black-letter

syllabus law regarding the proper measure of damages for injury to real property:

                  If the injury is of a permanent or irreparable nature, the
                  measure of damages is the difference in the market value of

                                                    3
               the property as a whole, including the improvements
               thereon, before and after the injury. If the injury is
               susceptible of repair, the measure of damages is the
               reasonable cost of restoration, plus reasonable compensation
               for the loss of the use of the property between the time of
               the injury and the restoration, unless such cost of restoration
               exceeds the difference in the market value of the property
               before and after the injury, in which case the difference in
               market value becomes the measure.

Ohio Collieries s Co. v. Cocke, 107 Ohio St.238 (1923). The Collieries rule is routinely applied

in cases involving damage to commercial property, and is reflected in the joint jury instructions

proposed by the parties in this matter. As applied, the rule means that a successful plaintiff is

entitled to reasonable repair costs plus direct incidental damages, or diminution in the fair market

value of the property due to the accident, whichever is lower. See id.

       Here, Frankenmuth claims that the “relevant” evidence shows that the Everett Building

and the Hermes Building had a fair market value, not including the loss of rents, of

$4,541,151.69. (Doc. 24, pp. 3-4.) Frankenmuth contends that the jury should consider the

relevant evidence of fair market value in relation to the costs of repair of the Everett Building

and the Hermes Building, without explaining in its motion what the universe of relevant

evidence would be. (Doc. 24, p. 24.)

       Frankenmuth further argues that that federal income tax records submitted for the Everett

Building, “and in particular one of [the] federal income tax records” showing a $2,000,000 stated

value, should be excluded because “valuation of commercial income generating property for

federal income tax reporting purposes has nothing to do with the determination of the fair market

value of property in the real estate market.” Frankenmuth contends that this is “readily

demonstrated” by the tax records themselves. (Doc. 24, p. 4.)




                                                 4
       Frankenmuth also seeks to exclude Summit County real estate tax assessment records for

the Everett Building, which state an “appraised value” for the Everett Building of $708,250.00,

and a “taxable value” of $247,890.00. Frankenmuth argues that the “appraised value” and

“taxable value” are irrelevant because there is no foundation laid for the determinations within

the assessment records themselves. Frankenmuth further argues that the real estate tax records

would be more prejudicial than probative.

       Lastly, Frankenmuth moves to exclude from evidence a Frankenmuth valuation report

that reflects an estimated replacement cost value of $4,962,137.76, and an actual cash value of

$798,054.96. Frankenmuth advances the theory that this document, which is “utilized by

Frankenmuth for evaluating the insurance coverage and values specific to insurance coverage for

properties it insures as per policy requirements,” has “nothing to do with fair market valuation of

the Everett Building at the time of the fire loss.” (Doc. 24, p. 7.)

       Ohio Edison counters that all of the documents Frankenmuth seeks to exclude are

relevant regarding the issue of damages, and in particular fair market value, because they were

collected by Frankenmuth’s own witnesses as part of their analysis of the insurance claim. Ohio

Edison argues that Frankenmuth cannot be permitted to let these witnesses testify regarding

damages without permitting Ohio Edison to cross examine the very same witnesses with

documents that come from their files or files belonging to Pointe View. (Doc. 28, p. 7.) Ohio

Edison argues that “Frankenmuth significantly overpaid in settling Pointe View’s insurance

claim vis-à-vis the measure for third-party tort claims” and is now “trying to prohibit Ohio

Edison from demonstrating this fact using documents and data from Frankenmuth’s and

ultimately Pointe View’s own files.” (Id., p. 2.)




                                                    5
        With respect to the federal income tax records and related documents, Ohio Edison

explains that Frankenmuth hired a company called Vericlaim to assist in analyzing Pointe

View’s putative insurance claim. As part of analyzing the claim, Frankenmuth and Vericlaim

gathered certain information from Pointe View, including Pointe View’s tax records for tax year

2015, which were prepared in the fall of 2016, just before the fire. According to Ohio Edison,

“[t]here is no better information concerning the valuation and income details surrounding Pointe

View and the Everett and Hermes building than these tax documents * * * prepared prior to the

fire – without the taint of pending litigation incentivized to drive figures higher – and submitted

under penalty of perjury.” (Id., p. 6.) Ohio Edison contends that all of the information in these

documents is relevant to exploring the reasonableness of Frankenmuth’s claimed damages

(regarding both the reasonableness of repairs in the first instance, and the diminution in fair

market value). (Id.)

        Regarding the Summit County assessment records, Ohio Edison points out that these

documents were part of Frankenmuth’s own adjusting file, and were authenticated at deposition

by the owner of the buildings at issue. Thus, according to Ohio Edison, “this piece of

information was relevant to Frankenmuth’s team to at least consider as part of adjusting the

claim.” (Id., p. 5.)

        Ohio Edison also argues that Frankenmuth’s own valuation report is directly relevant to

the issue of damages. According to Ohio Edison, Frankenmuth produces a “Valuation Report”

estimating the value of the property at issue (here, the Everett Building). The Valuation Report

offers two conclusions: (1) an “Estimated Replacement Cost” representing the cost to rebuild the

entire building from scratch, and (2) an “Actual Cash Value.” Allegedly, an insured can choose

to have its property insured at either number. Frankenmuth estimated the “actual cash value” of



                                                 6
the Everett Building at $798,054.96. Citing Ohio case law, Ohio Edison argues that “actual cash

value” is a term of art in insurance law, meaning either fair market value, or the cost of repairs

minus depreciation. Thus, Ohio Edison posits that the Frankenmuth Valuation Report is

inarguably relevant to Frankenmuth’s claim for damages, both as to the reasonableness of the

cost of repairs in the first instance, and as to estimating the diminution in fair market value that

serves as a cap on the cost of repairs. (Id.)

       The Court agrees with Ohio Edison that the documents at issue – the federal income tax

records, the Summit County assessment records, and Frankenmuth’s Valuation Report – are

relevant to the issue of damages in this matter. It is undisputed that the documents were obtained

from the files of Pointe View and/or Frankenmuth’s witnesses. At a minimum, Ohio Edison

should be permitted to examine witnesses at trial about the documents’ presence in the files and

their relationship to cost of repairs and the diminution of fair market value. The Court does not

agree, with respect to any of the records, that they are irrelevant on their face. Nor should they

be excluded at this juncture for lack of foundation, though such objection may be renewed at

trial. With respect to Frankenmuth’s Valuation Report, inclusive of its estimated “actual cash

value,” it is a document created by the plaintiff for purposes of assessing the value of the claim,

and therefore is directly relevant to the damages at issue. Though Frankenmuth insists that the

report, the tax records, and the assessment are irrelevant, Frankenmuth has not cited any caselaw

whatsoever to support its position under these circumstances. Accordingly, the records at issue

are admissible under Federal Rules of Civil Procedure 401 and 402.

       Likewise, the Court cannot conclude that introducing the records into evidence would be

more prejudicial than probative, so as to render them inadmissible under Rule 403. Although tax

and real estate assessment records are not dispositive of cost of repairs or fair market value



                                                  7
before or after the fire, they contain some information that the jury may consider. Similarly, the

Frankenmuth Valuation Report contains valuations that the jury may weigh as it sees fit to

determine damages. If Frankenmuth believes that the information contained in these documents

is wholly unrelated to the reasonableness of repairs and/or the diminution of fair market value,

Frankenmuth is free to elicit that testimony from the witnesses at trial. A jury should be able to

sort through the competing and sometimes complicated evidence and testimony without undue

confusion.

       For all of these reasons, Frankenmuth’s motion in limine to exclude tax records, real

estate assessment records, and Frankenmuth’s Valuation report is denied. The records are

admissible at trial under Federal Rules of Evidence 401, 402, and 403.


IV.    CONCLUSION

       For the reasons stated, the Court DENIES Frankenmuth’s motion in limine (Doc. 24) to

exclude: (1) federal income tax reporting records; (2) Summit County, Ohio real estate

assessment records; and (3) a Frankenmuth valuation report as evidence of reasonable cost of

repairs and/or fair market value of Pointe View’s property damaged in the fire. These records

are admissible at trial under Federal Rules of Evidence 401, 402, and 403.


       IT IS SO ORDERED.

                                              s/John R. Adams________________________
                                              JOHN R. ADAMS
                                              UNITED STATES DISTRICT JUDGE

       DATED: __10/11/18_____________




                                                 8
